DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 & 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the first chamber comprises an inlet aperture…and an outlet aperture…”. It is unclear if the “inlet aperture” and/or “outlet aperture” are intending to further define the “at least one aperture” as recited in claim 1 (e.g. line 3) or if these are intended to be additional apertures. 
Claim 3 recites “…wherein the piezoelectric element is positioned adjacent to the outlet aperture and is arranged to control fluid flowing therethrough.” However, claim 1 recites “at least one piezoelectric element…is positioned adjacent to the at least one aperture...”. 
It is not clear if this limitation is intending to establish that the “outlet aperture” is the “at least one aperture” which the piezoelectric element is positioned adjacent to (as required by claim 1), or if this limitation is requiring that the piezoelectric element be positioned next to and control flow in both the “at least one aperture” (as in claim 1) and the “outlet aperture”.
Claim 3 is also rejected due to dependency upon claim 2. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 4-6, 9, 10 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCormick (US 3,524,474; cited in Applicant’s IDS received 10 June 2019). 
Regarding claim 1, McCormick discloses (fig. 1) a hydraulic stage comprising: 
a hydraulic element (spool 14 in bore 12; not labelled in fig. 1) located between and sealing a first (i.e. chamber left of the spool, in communication with aperture 18) and second chamber (chamber right of the spool, housing spring 28), wherein the first chamber comprises at least one aperture (18, including outlet orifice 26) through which fluid is arranged to flow into or out of the first chamber (i.e. fluid is arranged at least to flow out of the first chamber through the aperture; see col. 1, lines 56-61); 
and at least one piezoelectric element (42) which is positioned adjacent to the at least one aperture and is arranged to deform in response to an applied potential difference such that it blocks or obstructs the at least one aperture to a varying degree according to the level of 

Regarding claim 4, the hydraulic stage of McCormick reads on the additional limitations wherein the piezoelectric element (42) is arranged to restrict fluid flow into or out of the first chamber when in a neutral position (see col. 2, lines 27-41).
In particular, as McCormick discloses that applying energy to the piezoelectric element can serve to further open / increase the area of the orifice 26 in one direction, and can serve to further close / decrease the area of the orifice in the opposite direction, the piezoelectric element must therefore be arranged to at least partly restrict fluid flow into or out of the first chamber when in a neutral position. 

Regarding claim 5, McCormick discloses the additional limitation wherein the piezoelectric element comprises a piezoelectric bimorph (col. 2, lines 12-14: “…a piezoelectric ceramic bimorph 42”).

Regarding claim 6, the hydraulic stage of McCormick reads on the additional limitation wherein at least one end of the bimorph (42) is fixed in place.
As can be seen in fig. 1, both upper and lower ends of the bimorph are fixed in place. Claim 1 of McCormick further specifies that the bimorph is “attached substantially about its full periphery to the casing” (see col. 3, lines 27-31).

Regarding claim 9, the hydraulic stage of McCormick reads on the additional limitation wherein the hydraulic element comprises a piston or a spool.
In particular, McCormick discloses that the hydraulic element comprises a spool (see fig. 1 & col. 1, lines 51-53).
claim 10, the hydraulic stage of McCormick reads on the additional limitation wherein the hydraulic element comprises a component of a secondary hydraulic stage (col. 3, lines 13-20).

Regarding claim 15, McCormick discloses a method of operating a hydraulic stage (see fig. 1), the hydraulic stage including a hydraulic element (spool 14 in bore 12; not labelled in fig. 1) located between and sealing a first (i.e. chamber left of the spool, in communication with aperture 18) and second chamber (chamber right of the spool, housing spring 28), wherein the first chamber comprises at least one aperture (18, including outlet orifice 26) through which fluid is arranged to flow into or out of the first chamber (i.e. fluid is arranged at least to flow out of the first chamber through the aperture; see col. 1, lines 56-61), and at least one piezoelectric element (42) which is positioned adjacent to the at least one aperture (as shown), 
the method comprising: controlling the fluid flow into or out of the first chamber by applying a potential difference to the at least one piezoelectric element such that it deforms so as to block or obstruct the at least one aperture to a varying degree according to the level of deformation (col. 2, lines 27-37; col. 3, lines 13-20).

Claims 1-6, 9, 10, 12, 13 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cerneau (FR 2,573,168 A1). 
Examination Note: Cerneau (FR 2,573,168 A1) was previously cited in the Applicant’s IDS received 10 June 2019; however, it has been cited again in the PTO-892 accompanying this action to facilitate reference to an English translation of the specification, which is also provided with this action. 
Regarding claim 1, Cerneau discloses (e.g. fig. 4) a hydraulic stage comprising: 
a hydraulic element (spool 41) located between and sealing a first (43) and second (44) chamber, wherein the first chamber comprises at least one aperture (at 12) through which fluid 
at least one piezoelectric element (3) which is positioned adjacent to the at least one aperture (as shown) and is arranged to deform in response to an applied potential difference such that it blocks or obstructs the at least one aperture to a varying degree according to the level of deformation, so as to control fluid flow into or out of the first chamber (see lines 25-29, 80-81 & 136-143 of the provided English translation).

Regarding claim 2, the hydraulic stage of Cerneau reads on the additional limitations wherein the first chamber (43) comprises an inlet aperture (e.g. fixed orifice 13) through which fluid may be introduced to the first chamber, and an outlet aperture (12) through which fluid may exit the first chamber.

Regarding claim 3, the hydraulic stage of Cerneau reads on the additional limitations wherein the piezoelectric element (3) is positioned adjacent to the outlet aperture (12; as shown) and is arranged to control fluid flowing therethrough (lines 25-29 & 136-142 of the provided English translation).

Regarding claim 4, the hydraulic stage of Cerneau reads on the additional limitation wherein the piezoelectric element (3) is arranged to restrict fluid flow into or out of the first chamber (43) when in a neutral position (lines 25-29 & 136-142 of the provided English translation; i.e. the piezoelectric element at least partially restricts fluid flow out of the first chamber via aperture 12 when in a neutral position and, depending on the applied voltage, can either further open or further close the aperture when not in a neutral position).

claim 5, the hydraulic stage of Cerneau reads on the additional limitation wherein the piezoelectric element comprises a piezoelectric bimorph (see fig. 4 & lines 43-52 & 78-85 of the provided English translation).

Regarding claim 6, the hydraulic stage of Cerneau reads on the additional limitation wherein at least one end of the bimorph is fixed in place (as shown in fig. 4, the upper end of the bimorph is fixed in place; see lines 50-52 & 84-85 of the provided English translation).

Regarding claim 9, the hydraulic stage of Cerneau reads on the additional limitation wherein the hydraulic element (41) comprises a piston or a spool (i.e. a spool; see fig. 4 & lines 93-94 of the provided English translation: “the spool 41 and the jacket 42 constitute the second hydraulic stage of the servovalve”).

Regarding claim 10, the hydraulic stage of Cerneau reads on the additional limitation wherein the hydraulic element comprises a component of a secondary hydraulic stage (see fig. 4 & lines 93-94 of the provided English translation: “the spool 41 and the jacket 42 constitute the second hydraulic stage of the servovalve”; see also lines 18-24, 38-42 & 88-89).

Regarding claim 12, the hydraulic stage of Cerneau reads on the additional limitation wherein the hydraulic stage further comprises a mechanical position feedback system including a feedback member (i.e. mechanical return 5) arranged to mechanically deform the at least one piezoelectric element (see lines 43-46 & 139-143 of the provided English translation).
In particular, the mechanical position feedback member 5 is connected to the free end of the piezoelectric element such that the feedback member arranged to apply a biasing force to the piezoelectric element (depending on the positioning of the spool and the piezoelectric element) which would tend to mechanically deform (e.g. bend) the piezoelectric element. 
claim 13, the hydraulic stage of Cerneau reads on the additional limitation wherein the mechanical feedback system is configured to provide negative feedback.
As can be seen from fig. 4, if the piezoelectric element 3 were to be controlled to close the outlet aperture 12 (i.e. by moving leftward toward aperture 12), the pressure in the first chamber 43 would increase, and would tend to move the spool 41 rightward, toward the second chamber 44. The feedback member 5, attached at one end to the spool, would be pulled rightward with the spool, and would then apply a rightward bias to the free end of the piezoelectric element (attached to the other end of the feedback member), thereby providing negative feedback (i.e. the mechanical feedback system is configured to provide negative feedback by applying a biasing force in a direction opposite to the direction of deformation of the piezoelectric element).

Regarding claim 15, Cerneau discloses (e.g. fig. 4) a method of operating a hydraulic stage (e.g. fig. 4), the hydraulic stage including a hydraulic element (spool 41) located between and sealing a first (43) and second (44) chamber, wherein the first chamber comprises at least one aperture (at 12) through which fluid is arranged to flow into or out of the first chamber (i.e. fluid flows out of the first chamber through aperture 12), and at least one piezoelectric element (3) which is positioned adjacent to the at least one aperture (as shown), 
the method comprising: controlling the fluid flow into or out of the first chamber by applying a potential difference to the at least one piezoelectric element such that it deforms so as to block or obstruct the at least one aperture to a varying degree according to the level of deformation (see lines 25-29, 80-81 & 136-143 of the provided English translation).



Claims 1-4, 7-10 & 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jaskiewicz (US 2019/0195381).
Regarding claim 1, Jaskiewicz discloses (fig. 2) a hydraulic stage (10) comprising: 
a hydraulic element (20) located between and sealing a first (i.e. chamber left of the spool 20, in which spring 26a is positioned) chamber and second chamber (i.e. chamber right of the spool 20, in which spring 26b is positioned), wherein the first chamber comprises at least one aperture (e.g. 13a) through which fluid is arranged to flow into or out of the first chamber (i.e. fluid is arranged to flow out of the first chamber via aperture 13a; see para. 37 & 38); and 
at least one piezoelectric element (e.g., 14a and/or 15a) which is positioned adjacent to the at least one aperture and is arranged to deform in response to an applied potential difference such that it blocks or obstructs the at least one aperture to a varying degree according to the level of deformation, so as to control fluid flow into or out of the first chamber (see paras. 27, 33 & 39).

Regarding claim 2, the hydraulic stage of Jaskiewicz reads on the additional limitations wherein the first chamber comprises an inlet aperture (e.g. 27a) through which fluid may be introduced to the first chamber, and an outlet aperture (e.g. 13a) through which fluid may exit the first chamber (see para. 37 & 38).

Regarding claim 3, the hydraulic stage of Jaskiewicz reads on the additional limitations wherein the piezoelectric element (14a and/or 15a) is positioned adjacent to the outlet aperture (13a; as shown) and is arranged to control fluid flowing therethrough (para 27, 33 & 39).


claim 4, the hydraulic stage of Jaskiewicz reads on the additional limitation wherein the piezoelectric element (14a and/or 15a) is arranged to restrict fluid flow into or out of the first chamber when in a neutral position (see para. 5, 7, 21, 22, 27, 33 & 39).
In particular, as Jaskiewicz discloses (para. 7) that “the first and second piezoelectric actuators are arranged such that the change in dimension thereof increases or decreases a gap between the first and second piezoelectric actuators and the first and second nozzles respectively. The increase or decrease in gap can open or restrict the first and second fluid paths respectively. The gap can be increased until the fluid flow paths are "fully open" and decreased until the fluid flow paths are "fully closed", or to some other (intermediate) degree of open or closed.”
In view of the fact that the gap can be further opened or further closed, depending on the dimensional change of the piezoelectric element, the piezoelectric element must therefore be arranged to at least partly restrict fluid flow into or out of the first chamber when in a neutral position.

Regarding claim 7, the hydraulic stage of Jaskiewicz reads on the additional limitation wherein the hydraulic stage further comprises a second piezoelectric element (e.g., 14b and/or 15b), arranged to control fluid flow into or out of the second chamber (i.e. arranged to control fluid flow out of the second chamber via a second outlet aperture 13b; see fig. 2).

Regarding claim 8, the hydraulic stage of Jaskiewicz reads on the additional limitation wherein the first piezoelectric element (14a and/or 15a) is arranged to control fluid flow out of the first chamber (via aperture 13a) and the second piezoelectric (14b and/or 15b) element is arranged to control fluid flow out of the second chamber (via aperture 13b; see fig. 4).


claim 9, the hydraulic stage of Jaskiewicz reads on the additional limitation wherein the hydraulic element (20) comprises a piston or a spool (i.e. a spool, in this case; see para. 34, lines 1-3).

Regarding claim 10, the hydraulic stage of Jaskiewicz reads on the additional limitation wherein the hydraulic element comprises a component of a secondary hydraulic stage (see paras. 3, 16, 37, 39 & 40).

Regarding claim 15, Jaskiewicz discloses a method of operating a hydraulic stage (10; see fig. 2), the hydraulic stage including a hydraulic element (20) located between and sealing a first (i.e. chamber left of the spool 20, in which spring 26a is positioned) and second chamber (i.e. chamber right of the spool 20, in which spring 26b is positioned), wherein the first chamber comprises at least one aperture (e.g. 13a) through which fluid is arranged to flow into or out of the first chamber (i.e. fluid is arranged to flow out of the first chamber via aperture 13a; see para. 37 & 38), and at least one piezoelectric element (e.g., 14a and/or 15a) which is positioned adjacent to the at least one aperture (as shown in fig. 2), 
the method comprising: controlling the fluid flow into or out of the first chamber by applying a potential difference (i.e. voltage) to the at least one piezoelectric element such that it deforms so as to block or obstruct the at least one aperture to a varying degree according to the level of deformation (see paras. 27, 33 & 39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McCormick or Jaskiewicz as applied to claim 1 above, and further in view of Bertrand et al. (US 2017/0324021 A1; cited in Applicant’s IDS received 10 June 2019; hereafter Bertrand).
Regarding claim 11, neither Jaskiewicz nor McCormick explicitly disclose the additional limitation wherein the hydraulic stage further comprises an electronic position feedback system comprising an electronic position sensor coupled to the hydraulic element.
Bertrand teaches (fig. 1) a hydraulic stage (100) comprising a hydraulic element (2) located between and sealing a first (4) and second (5) chamber. 
Bertrand further teaches an electronic position feedback system (including at least 13, 14 & 52) comprising an electronic position sensor (13 & 14; i.e. a linear variable differential transformer [LVDT]) coupled to the hydraulic element (as shown; see para. 24, lines 11-16). Bertrand suggests that the signal from the electronic position sensor may be conditioned via signal conditioner 52, and then utilized to determine an error signal for use in PID controller 50 (para. 28, lines 12-17).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the hydraulic stage disclosed by Jaskiewicz or McCormick to include an electronic position feedback system comprising an electronic position sensor coupled to the hydraulic element, in view of the teachings of Bertrand, to enable an electronic control system to monitor the position of the hydraulic element and determine an error signal for use in a PID controller, as further suggested by Bertrand. 
Such a modification would have been otherwise obvious as the use of a known technique (providing an electronic position feedback system comprising an electronic position sensor coupled to a hydraulic element, as in Bertrand) to improve a similar device (e.g. the .
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538.  The examiner can normally be reached on Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/Richard K. Durden/Examiner, Art Unit 3753                                        

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753